

Exhibit 10.1
 
SETTLEMENT AGREEMENT AND RELEASE
 
This Settlement Agreement and Release (this “Agreement”) is entered into as of
December 26, 2013 (the “Effective Date”), by and between Pressure BioSciences,
Inc., a Massachusetts corporation (the “Company”), and Redwood Management LLC or
its registered assigns (the “Holder”). The Company and Holder shall be referred
to as the “Parties” and each a “Party.”
 
 
RECITALS:


WHEREAS, on June 7, 2013 (the “Issuance Date”), the Company entered into a
Securities Purchase Agreement (the “SPA”) pursuant to which the Company agreed
to sell and the Holder agreed to purchase, an aggregate of $500,000 in principal
amount of convertible debentures at an interest rate of ten percent (10%) per
annum (the “Financing”).   On the Issuance Date, the Company issued a
convertible debenture to the Holder in exchange for the Holder’s payment to the
Company of aggregate proceeds in the amount of $250,000 (the “Convertible
Debenture”, and together with the SPA, the “Transaction Documents”).  Pursuant
to the Convertible Debenture, the Holder had the option to convert the remaining
principal amount plus accrued but unpaid interest into shares of the Company’s
common stock, par value $0.001 (the “Common Stock”).
 
WHEREAS, the parties hereto desire to enter into this Agreement to avoid any
potential dispute that may arise as a result of the Financing.
 


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Parties hereby agree as follows:
 
1. Payment by Company. Subject to the terms and conditions of this Agreement,
(i) the Company shall pay the Holder the amount of US$300,000 as provided herein
in accordance with the instructions appearing beneath Holder’s signature on the
signature page hereto pursuant to this Section 1 (the “Settlement Payment”). The
Settlement Payment shall be paid within three (3) business days from the
Company’s receipt of an executed copy of this Agreement by such Holder.  The
Settlement Payment shall serve as full satisfaction of the Company’s obligations
under the Financing.  The Company shall be released from all obligations in
connection with the Convertible Debenture, and the Holder shall not have any
right to receive any payment or convert any shares pursuant to the Convertible
Debenture. For the avoidance of doubt, upon execution of this Agreement, the
Company shall not have any further obligations or liabilities connected to or
arising from the Financing, the Holder agrees that the Convertible Debentures is
paid in full and the Holder waives any and all rights, remedies or ability to
collect additional payments from any defaults under the Transaction Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Mutual Release. The Company and the Holder, on behalf of themselves, their
predecessors, successors, direct and indirect parent companies, direct and
indirect subsidiary companies, companies under common control with any of the
foregoing, affiliates and assigns, and its and their past, present, and future
officers, directors, shareholders, interest holders, members, partners,
attorneys, agents, employees, managers, representatives, assigns, and successors
in interest, and all persons acting by, through, under, or in concert with them,
and each of them, hereby release and discharge the other party, together with
their predecessors, successors, direct and indirect parent companies, direct and
indirect subsidiary companies, companies under common control with any of the
foregoing, affiliates and assigns and its and their past, present, and future
officers, directors, shareholders, interest holders, members, partners,
attorneys, agents, employees, managers, representatives, assigns and successors
in interest, and all persons acting by, through, under or in concert with them,
and each of them, from all known and unknown charges, complaints, claims,
grievances, liabilities, obligations, promises, agreements, controversies,
damages, actions, causes of action, suits, rights, demands, costs, losses,
debts, penalties, fees, wages, medical costs, pain and suffering, mental
anguish, emotional distress, expenses (including attorneys' fees and costs
actually incurred), and punitive damages, of any nature whatsoever, known or
unknown, which either party has, or may have had, against the other party,
whether or not apparent or yet to be discovered, or which may hereafter develop,
for any acts or omissions related to or arising under the Financing.
 
This Agreement resolves any claim for relief that could have been alleged under,
no matter how characterized, including, without limitation, compensatory
damages, damages for breach of contract, bad faith damages, reliance damages,
liquidated damages, punitive damages, costs and attorneys fees related to or
arising from, Sections 5.15, 5.18, and any other relevant provisions of the SPA
and Section 4.10 of the Convertible Note.
 
3. Acknowledgment of Settlement. The Company and the Holder, as broadly
described in Section 2 above, acknowledge that (i) the consideration set forth
in this Agreement, which includes, but is not limited to, the Settlement
Payment, is in full settlement of all claims or losses of whatsoever kind or
character that they have, or may ever have had, against the other Party, as
broadly described in Section 2 above, including related to or arising from the
Financing and (ii) by signing this Agreement, and accepting the consideration
provided herein and the benefits of it, they are giving up forever any right to
seek further monetary or other relief from the other party, as broadly described
in Section 2 above, for any acts or omissions up to, including, and subsequent
to the Effective Date, related to or arising from the Financing.
 
4. No Admission of Liability. The Parties acknowledge that the Settlement
Payment was agreed upon as a compromise and final settlement of disputed claims
and that payment of the Settlement Payment is not, and may not be construed as,
an admission of liability by the Company and is not to be construed as an
admission that the Company engaged in any wrongful, tortious or unlawful
activity.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Authorization and Power.  Such person’s signature for the Holder has the
requisite power and authority to enter into and perform this Agreement.  The
execution, delivery and performance of this Agreement by such Holder and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate or partnership action, and no further
consent or authorization of such Holder or its Board of Directors, stockholders,
partners, members, as the case may be, is required.  This Agreement have been
duly authorized, executed and delivered by such Holder and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of such
Holder enforceable against such Holder in accordance with the terms thereof.
 
6. Agreement is Legally Binding. The Parties intend this Agreement to be legally
binding upon and shall inure to the benefit of each of them and their respective
successors, assigns, executors, administrators, heirs and estates. Moreover, the
persons and entities referred to in Section 2 above, but not a Party, are
third-party beneficiaries of this Agreement.
 
7. Entire Agreement. The recitals set forth at the beginning of this Agreement
are incorporated by reference and made a part of this Agreement. This Agreement
constitutes the entire agreement and understanding of the Parties and supersedes
all prior negotiations and/or agreements, proposed or otherwise, written or
oral, concerning the subject matter hereof. Furthermore, no modification of this
Agreement shall be binding unless in writing and signed by each of the parties
hereto.
 
8. New or Different Facts: No Effect. Except as provided herein, this Agreement
shall be, and remain, in effect despite any alleged breach of this Agreement or
the discovery or existence of any new or additional fact, or any fact different
from that which either Party now knows or believes to be true. Notwithstanding
the foregoing, nothing in this Agreement shall be construed as, or constitute, a
release of any party's rights to enforce the terms of this Agreement.
 
9. Interpretation. Should any provision of this Agreement be declared or be
determined by any court to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be deemed not to be a part of this
Agreement. The headings within this Agreement are purely for convenience and are
not to be used as an aid in interpretation. Moreover, this Agreement shall not
be construed against either Party as the author or drafter of the Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
10. Governing Law and Choice of Forum. This Agreement is made and entered into
within and shall be governed by, construed, interpreted and enforced in
accordance with the laws of the State of New York, without regard to the
principles of conflicts of laws. Any action to enforce this Agreement shall be
brought only in state courts of New York or in the federal courts located in the
state and county of New York. 
 
11. Counterparts. This Agreement may be executed by the Parties in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
12. Authority to Execute Agreement. By signing below, each Party warrants and
represents that the person signing this Agreement on its behalf has authority to
bind that Party and that the Party's execution of this Agreement is not in
violation of any By-law, Covenants and/or other restrictions placed upon them by
their respective entities.




 [SIGNATURE PAGE FOLLOWS]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and intending to be legally bound, each of the Parties
hereto has caused this Agreement to be executed as of the date(s) set forth
below.
 

 
Company:
          PRESSURE BIOSCIENCES, INC.          
 
By:
/s/ Richard T. Schumacher      
Name: Richard T. Schumacher
     
Title: President and Chief Executive Officer
         

 

 
Holder:
          REDWOOD MANAGEMENT LLC          
 
By:
/s/ John DeNobile      
Name: John DeNobile
     
Title: Manager
         






